Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-11, and 14  is/are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over US Patent Application 2008/0155982 to Jones et al. in view of US Patent 4456310 to Hayashi et al.	
Re: claims 1, 2, 4, and 5.  Jones et al. show in figure 3 a hydraulic control device for a bicycle hydraulic brake comprising:
a reservoir within the reservoir cap 54 for hydraulic fluid;

a piston 67 positioned in the cylinder interior having a seal 68 operatively associated therewith, the piston and seal being moveable along the cylinder axis between the first and second cylinder ends, wherein a leading portion of the seal 68 defines a fluid pressure chamber within element 50 and has a starting position and ending position within the cylinder defining a stroke of the piston; and

a plurality of ports 79 i.e. the “more port timing holes 79” alternative described in paragraph [0057] which includes at least two ports and which may also include three ports 79 providing fluid communication between the cylinder interior and the reservoir, the plurality of ports disposed within the stroke of the piston at different positions, wherein the seal engages the plurality of ports within the stroke as described in paragraph [0058], and at least one port 78, different from the plurality of ports 79 providing fluid communication between the cylinder interior and the reservoir, wherein the at least one port is positioned outside the stroke of the piston since figure 3 shows the initial position in which seal 78 is shown outside of the beginning of the stroke, but is silent with regards to the plurality of ports being disposed within the stroke of the piston at different positions along the cylinder axis.
	Hayashi et al. teach in figure 4 the use of a plurality of ports 22, 23 disposed along the cylinder axis.

	Re: claim 3. Jones et al., as modified, teach in figure 3 of Jones et al. the limitation wherein the plurality of ports 79 comprise a singular port or the one port 79 arranged closest to 50a disposed closer to the ending position of the stroke towards 50a than the remainder of the plurality of ports or the more of the one or more ports 79.
Re: claim 7.  Jones et al., as modified, teach in figure 3 of Jones et al. the limitation wherein the at least one port 78 has a larger diameter at the reservoir end than a diameter of the ports of the plurality of ports 79. Examiner notes that Applicant notes that ports may be any shape, size, or orientation.
Re: claims 8 and 11.  Jones et al., as modified, teach in figure 3 of Jones et al. a lever assembly 56, 63 coupled with the piston 67 so as to move the piston when a lever 56 of the lever assembly is engaged.
Re: claim 9.  Jones et al., as modified, teach in figure 3 of Jones et al. a hydraulic control housing 50 wherein the cylinder wall is integrated with the hydraulic control housing as shown.
Re: claim 10.  Jones et al., as modified, teach in figure 3 of Jones et al. the limitation wherein the reservoir within element 50 and cap 54 is integrated in the hydraulic control housing 50.

It would have been obvious to try choosing the ports having different cross-sections in order to affect the flow of fluid from the chamber to the reservoir and therefore reflect braking.  See KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).
Also in paragraph [0026] Applicant notes that the ports may be any shape, size, or orientation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Hayashi as applied above, and further in view of US Patent Application 2008/0294095 to Zacharias.
Re: claim 15. Jones et al., as modified, describe the invention substantially as set forth above, but are silent with regards to the diameter of at least one port being 0.4 mm or less.
Zacharias teaches in paragraph [0002] the use of a port having a diameter of 0.4mm or less (i.e. 0.35mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the diameter of the at least one port of Jones et al., as modified, to have been 0.4mm or less, in view of the teachings of Zacharias, in order to provide a passive surge control system for more controlled fluid flow between the reservoir and the master cylinder.
In re Aller, 105 USPQ 233 (CCPA 1955). Examiner notes that Applicant fails to provide an explanation of criticality with respect to the diameter size. In fact, in paragraph [0026] Applicant notes that the ports may be any shape size or orientation.

Claim(s) 16-20, 23, and 24 is/are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over US Patent Application 2008/0155982 to Jones et al. in view of US Patent 4456310 to Hayashi et al. and US Patent 7204088 to Uchiyama et al.	
Re: claims 16, 19, 20, 23, and 24.  Jones et al. show in figure 3 a hydraulic control device for a bicycle hydraulic brake comprising:
a hydraulic control device configured for mounting to a bicycle handlebar, the hydraulic control device comprising:
a reservoir within the reservoir cap 54 for hydraulic fluid;
a cylinder 50 having an interior defined by a cylinder wall, the cylinder extended along a cylinder axis between a first cylinder end shown near elements 64, 65 and a second cylinder end 50a;
a piston 67 positioned in the cylinder interior having a seal 68 operatively associated therewith, the piston and seal being moveable along the cylinder axis between the first and second cylinder ends, wherein a leading portion of the seal 68 
a plurality of ports 79 i.e. the “more port timing holes 79” alternative described in paragraph [0057] which includes at least two ports and which may also include three ports 79 providing fluid communication between the cylinder interior and the reservoir, the plurality of ports disposed within the stroke of the piston at different positions, wherein the seal engages the plurality of ports within the stroke as described in paragraph [0058], and at least one port 78, different from the plurality of ports 79 providing fluid communication between the cylinder interior and the reservoir, wherein the at least one port is positioned outside the stroke of the piston since figure 3 shows the initial position in which seal 78 is shown outside of the beginning of the stroke, but is silent with regards to the plurality of ports being disposed within the stroke of the piston at different positions along the cylinder axis.
	Hayashi et al. teach in figure 4 the use of a plurality of ports 22, 23 disposed along the cylinder axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the arrangement of the ports of Jones et al. to have been along the cylinder axis, in view of the teachings of Hayashi et al., in order to provide a means of sequentially controlling the fluid communication between the chamber and the reservoir to affect braking force.
	Jones et al., as modified, are silent with regards to a means for applying a brake force which is, based on claim interpretation of 112(f), a brake caliper.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hydraulic braking system of Jones et al., as modified, to have included a means for applying a brake force, in view of the teachings of Uchiyama et al., in order to provide a means of stopping a vehicle for the safety of the operator.
	Re: claim 17.  Jones et al., as modified, teach in figure 3 of Jones et al. the limitation wherein the reservoir, the cylinder, a the plurality of ports are formed as an integrated hydraulic control housing of the hydraulic control device with element 50.
	Re: claim 18.  Jones et al., as modified, teach in figure 3 of Jones et al. a lever assembly 56, 63 coupled with the piston 67 so as to move the piston when a lever 56 of the lever assembly is engaged.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Hayashi and Uchiyama et al. as applied above, and further in view of US Patent Application 2008/0294095 to Zacharias.
Re: claim 25. Jones et al., as modified, describe the invention substantially as set forth above, but are silent with regards to the diameter of at least one port being 0.4 mm or less.
Zacharias teaches in paragraph [0002] the use of a port having a diameter of 0.4mm or less (i.e. 0.35mm).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the diameter of the at least one port to have been 0.4 mm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Examiner notes that Applicant fails to provide an explanation of criticality with respect to the diameter size. In fact, in paragraph [0026] Applicant notes that the ports may be any shape size or orientation.


Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.  Applicant acknowledges that Jones describes one or more timing port holes 79 in the body 50 connecting the first chamber to the reservoir fluid volume but argues that Jones does not disclose that these potential one or more holes may be positioned at different positions along the cylinder axis.  Applicant further notes that Jones appears to show multiple ports disposed at a single position along the cylinder axis in figure 1.  Examiner agrees with Applicant’s statement that Jones did not specify .     


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
March 15, 2021

/MELODY M BURCH/Primary Examiner, Art Unit 3657